Order entered May 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00968-CV

                                DAVID SCOT LYND, Appellant

                                                 V.

                      BASS PRO OUTDOOR WORLD, L.L.C., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-08-9862-C

                                             ORDER
       On May 9, 2013, appellant filed his brief. By letter dated May 14, 2013, the Court

requested that appellant file an amended brief correcting certain deficiencies. In response,

appellant filed a motion on May 17, 2013 asking the Court to accept his brief. We GRANT

appellant’s motion. We ORDER appellant’s brief tendered to this Court on May 9, 2013 filed as

of the date of this order. Appellee’s brief is due thirty days from the date of this order.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE